 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the meantime,since about June 23, the Employer has beenusing 19 of the previous 69 production employees to do somestitching work for another shoe manufacturer.This is a tempo-raryarrangement which is terminable at will.Stitching is only1of 7 operations performed in the manufacture of shoes, sothat 6 of the Employer's production departments have been en-tirely idle since the early part of March.-There is a very serious question whether the Employer willever resume full-scale operations,At thepresent time it isnot a "going concern." The stitching operation which it is nowperforming for another manufacturer is only temporary and isnot representative of the Employer's full-scale operations. Un-der the circumstances,the Board does not believe that anyuseful purpose will be served by directing an election at thistime. Accordingly,we shall dismiss the petition without preju-dice to the filing of anew petition if and when the Employer re-sumes full-scale operations. 3[The Board dismissed the petition.]Member Rodgers took no part in the consideration of theabove Decision and Order.9Pride Manufacturing Company, 98 NLRB 445; A. R. Tohl, 97 NLRB 93.HUDSON SHARP MACHINE COMPANYandHUDSON SHARPEMPLOYEES ASSOCIATION,Petitioner.Case No. 13-RC-3380. November 10, 1953DECISION AND ORDERPursuant to a stipulation for certification upon consent elec -tion,an election by secret ballot was conducted on June 26,1953, in the above-entitled proceeding,under the direction andsupervision of the Regional Director for the Thirteenth Regionof the National Labor Relations Board. Thereafter, a tally ofballots was furnished to the parties, which showed that of 213valid ballots cast, 130 were for the Hudson Sharp EmployeesAssociation, herein called the Petitioner, 80 for Local 1289,InternationalAssociation of Machinists, AFL, herein calledthe Intervenor, and 3 for neither union.On June 29, 1953, the Intervenor filed objections to theelection.After investigation of the aforesaid objections, theActing Regional Director issued his report on objections onAugust 31, 1953. In his report, the Acting Regional Directorfound that certain conduct of the Employer interfered with theemployees'free choice in the election,and recommended thatthe election be set aside. On September 8, 1953, the Employerfiled exceptions to the report. The Board has carefully consid-107 NLRB No. 29 HUDSON SHARP MACHINE COMPANY33ered the Acting Regional Director's report and the Employer'sexceptions,and finds no merit in the latter.Upon the entirerecord in this case,we make the following findings of fact:1.The Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.2.The Petitioner and Intervenor are labor organizationswithin the meaning of the Act.3.A question affecting commerce exists concerning the rep-resentation of employees of the Employerwithin themeaningof Section 9 (c) (1) and Section 2 (6) and(7) of the Act.4.The following employees of theEmployerconstitute aunit appropriate for the purposes of collective bargaining with-in the meaning of Section9 (b) of the Act:All employees at theGreen Bay,Wisconsin,plant of the Employer,includingwatch-men and janitors,but excluding office and clerical employees,salesmen,draftsmen,engineers,chief inspectors,administra-tive employees,executives,and supervisors as defined in theAct.5.There is no dispute as to the facts on which the objec-tions to the election are based.The Employeraddressed aletter to its employees on June 23,1953,3 days before theelection,stating,in part:We understand the statement has been made that unlessthe InternationalAssociation of Machinists wins thiselection there will be no contract protection for the em-ployees of Hudson Sharp. This is not true. The Companyguarantees that if the Hudson Sharp Employees Associ-ationwins the election that it will negotiate a contractequal to or better than the one that presently exists.The Acting Regional Director found that the Employer'sstatement was reasonably calculated to convey to the employ-ees the promise of an improved contract in the event that thePetitioner rather than the Intervenor(the contracting union)won the election. He concluded that the Employer thereby in-terferedwith the free choice of representatives by the em-ployees,and recommended that the election be set aside and anew election directed.The Employer,in its exceptions,)does not deny that apromise of benefit was made to the employees if they voted forthe Petitioner.Itmerely asserts that the statement in the let-ter "was not made as a positive promissory assertion,but wascouched in the alternative and must be classified as a campaignpromise."There is nothingin the Act whichsanctions"campaign promises" where, as here, they are reasonablylWe find no merit in the Employer'scontention that the Intervenor waived its right toobject to the election by not protesting the conduct of the Employer until after the election,and also by writing a letter in attempting to counteract the Employer's conduct.We havefound that it will best effectuate the policies of the Act to consider on the merits any allegedinterference which occurs after a Stipulation for Certification upon Consent Election. TheGreat Atlantic & Pacific Tea Company, 101 NLRB 1118. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDcalculated to convey the impression that the employees mayreceive a benefit in the form of more favorable terms of em-ployment if they vote for one union rather than another. As-suming that the Employer's letter was provoked, as statedtherein, by a rumor that the Employer would not sign a contractwith the Petitioner, even though it won the election, the Em-ployer needed only to deny this rumor. It was not justifiedin indicating that the Petitioner might receive better treat-ment than the Intervenor.On the basis of the foregoing, we conclude, as did the ActingRegional Director,that the Employer's statement interferedwith the employees' exercise of a free choice in the election.We shall therefore set the election aside and shall direct theActing Regional Director to conduct a new election at suchtime as he deems appropriate.ORDERIT IS HEREBY ORDERED that the election held on June 26,1953,be, and it hereby is,set aside.IT IS FURTHER ORDERED that this proceeding be remandedto the Acting Regional Director for the Region in which thiscase was heard for the purpose of conducting a new election atsuch time as he deems the circumstances permit a free choiceof a bargaining representative.QUAKER STATE OIL REFINING CORPORATIONandOILWORKERS INTERNATIONAL UNION, LOCAL .481, G.I.O.CaseNo. 6-CA-626. November 12, 1953DECISION AND ORDEROn August 14, 1953, Trial Examiner Thomas N. Kesselissued his Intermediate Report in the above-entitled proceed-ing, finding that the Respondent had engaged in the unfairlabor practices alleged in the complaint,but recommendingthat no remedial order issue. A copy of the IntermediateReport is attached hereto. Thereafter exceptions to theIntermediate Report were filed by the Respondent and exceptionswith a supporting brief were filed by the General Counsel.The Respondent was granted leave to, and did, file a brief inreply to the General Counsel's brief.The Board has reviewed the rulings of the Trial Examinermade at the hearing and finds that no prejudicial error wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report,the exceptions and briefsof the Respondent and the General Counsel,and the entirerecord in the case,and hereby adopts the Trial Examiner'sfindings,conclusions,and recommendations except as follows:107 NLRB No. 11.